An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-1257
                         NORTH CAROLINA COURT OF APPEALS
                                  Filed:      1 July 2014
STATE OF NORTH CAROLINA

                                                    Mecklenburg County
      v.
                                                    Nos. 09 CRS 246322, 250051

ANGEL BROWN VAZQUEZ


      Appeal by defendant from judgment entered 16 October 2012

by Judge Eric L. Levinson in Mecklenburg County Superior Court.

Heard in the Court of Appeals 19 March 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Martin T. McCracken, for the State.

      Guy J. Loranger for Defendant.


      ERVIN, Judge.


      Defendant        Angel     Brown   Vazquez          appeals    from    a     judgment

sentencing     him     to    a   term    of    15    to     18    months    imprisonment

stemming from convictions for assault inflicting serious bodily

injury and carrying a concealed weapon.                          On appeal, Defendant

contends that the trial court erred by denying his motion to

suppress    evidence        seized   during     the       search     of    his     book   bag

conducted     by   a    school     official         and    that     his    trial    counsel
                                            -2-
provided him with constitutionally deficient representation by

failing    to     renew    his    motion    to    sever   the   trial   of   the   two

charges that had been lodged against him before the conclusion

of   all    of    the     evidence.         After    careful     consideration      of

Defendant’s challenges to the trial court’s judgment in light of

the record and the applicable law, we conclude that the trial

court’s judgment should remain undisturbed.

                             I. Factual Background

                                 A. Substantive Facts

                                 1. State’s Evidence

     Carlos Grant, an assistant principal at Myers Park High

School, was outside the cafeteria on the morning of 22 September

2009.      At approximately 7:15 a.m., which was before the first

class of the day was scheduled to begin, Mr. Grant noticed that

a large number of students were moving toward a particular area,

an event that usually signaled that something inappropriate was

happening.

     As     Mr.    Grant    and     other    staff    members     arrived    at    the

location toward which the students were heading, they observed

Jynae Brown involved in a heated argument with Tamara Andrews.

According to Mr. Grant, Ms. Brown and Ms. Andrews were screaming

profanities at each other and had positioned themselves as if

they were about to fight.              A crowd consisting of approximately
                                    -3-
50 students, including two of Ms. Andrews’ sisters, had gathered

around Ms. Brown and Ms. Andrews.              After arriving at the scene

of the confrontation, Mr. Grant grabbed Ms. Andrews by the arm

and led her away.          In addition, Mr. Grant told Ms. Andrews’

sisters to leave and accompanied all three of the young women

towards the office.

      In the meantime, Ms. Brown was continuing to act in an

aggressive manner.        For that reason, Steven Blalock, a uniformed

school resource officer, approached Ms. Brown and stretched out

his arms for the purpose of restraining her.                     As Ms. Brown

struggled,   yelled   profanities,      and    attempted    to    continue   her

confrontation with Ms. Andrews, Officer Blalock grabbed her from

behind with both his arms in order to obtain better control over

her   activities.     After     initially       failing    to    recognize   the

individual   who    was    attempting     to    restrain    her,    Ms.   Brown

eventually turned, realized that Officer Blalock was restraining

her, cursed at him, and told him to take his hands off of her

body.

      As Officer Blalock repeated his instruction that Ms. Brown

should stop resisting his efforts to bring her under control,

Ms. Brown persisted in her efforts to escape from his restraint.

At that point, Matthew Han, a school security associate, drove

up in a John Deere Gator all-terrain vehicle.              After telling Ms.
                                        -4-
Brown that she was under arrest, Officer Blalock used his weight

to pull Ms. Brown to the ground in order to handcuff her.                     As

Officer Blalock attempted to place Ms. Brown in handcuffs, Mr.

Han held Ms. Brown’s legs down.

      John Robbins, another security associate who was wearing a

school security uniform consisting of a light blue button-down

shirt, black pants, and a badge, knelt next to Officer Blalock

for the purpose of attempting to assist him after observing that

Ms. Brown was reaching towards Officer Blalock and that her hand

had neared his weapon.          Although she was upset during the time

that she was on the ground, Ms. Brown never called for help.

      In spite of the fact that Officer Blalock had instructed

Ms.   Brown   to    stop   resisting,    she   did    not   comply   with    that

request.      After Ms. Brown dug her nails into Officer Blalock’s

arm, he cursed at her.           Eventually, Officer Blalock handcuffed

Ms. Brown and believed that he was gaining control over the

situation.         At   that   point,   however,     Defendant,   who   is    Ms.

Brown’s brother, quickly emerged from the crowd and punched Mr.

Robbins in his face using a hand on which he was wearing a ring.

      After Defendant hit him, Mr. Robbins fell back in a stunned

condition and attempted to collect himself and find his glasses.

As a result of the blow that he received from Defendant, Mr.

Robbins suffered fractured facial bones; underwent a number of
                                        -5-
surgical     procedures,    including     the    placement     of     two   titanium

plates in his face; and remained under medical treatment for a

year.

     After     Defendant    struck   Mr.      Robbins,   Jeffrey       Kraftson,     a

teacher at Myers Park who was attempting to help control the

surrounding     crowd,     approached     Defendant      for   the      purpose    of

restraining him.         After helping Mr. Kraftson bring Defendant

under his control, Officer Blalock called for assistance because

he had used the only set of handcuffs in his possession for the

purpose of restraining Ms. Brown.               After Defendant was taken to

the ground, he began to calm down.

     Jason     Kline,    another   assistant      principal      at    Myers    Park,

arrived after Defendant and his sister had already been placed

on the ground and helped to disperse the crowd.                        A number of

book bags and jackets that had been left in the area in which

the assault upon Mr. Robbins had occurred were placed in the

Gator and removed.       After being informed that one or more of the

book bags might belong to Defendant and Ms. Brown, Mr. Kline

opened one of the bags for the purpose of identifying its owner.

     Upon looking inside Defendant’s book bag, Mr. Kline found

notebooks, books,        and a screwdriver with cloth taped to the

handle.1       Mr.   Kline    became      concerned      about        finding     this

     1
         The screwdriver was discovered in a pocket near the opening
                                           -6-
particular screwdriver since the manner in which the handle was

wrapped    suggested    that       the    screwdriver      might     be    used     as   a

weapon.     As a result, Mr. Kline took the book bag to Officer

Blalock,     who    conducted       a    further     search     of    the     bag    and

discovered    two    additional         screwdrivers    with    handles      that    had

been wrapped in a manner similar to that in which the first had

been wrapped.        Although some classes, such as auto shop, might

require students to use a screwdriver, Mr. Kline testified that

any needed screwdrivers or similar implements would have been

provided by the school.            Mr. Grant, on the other hand, testified

that none of the courses taught at the school required the use

of a screwdriver.

                             2. Defendant’s Evidence

    Ms. Brown and Defendant are brother and sister.                               On the

date of the incident in question, Ms. Brown argued with Ms.

Andrews and her sisters prior to the beginning of first period.

After Mr. Grant told the Andrews sisters to accompany him to the

office, he motioned for Ms. Brown to do likewise.                         As Ms. Brown

attempted    to     comply    with       this    instruction,      Officer     Blalock

grabbed    her,     threw    her    to    the    ground,   cursed     at     her,    and

insulted her.        Although Ms. Brown remained on the ground with

her hands behind her back for almost three minutes, no one ever


of the book bag.
                                    -7-
told her that she was under arrest.           As a result of the fact

that she was experiencing pain, Ms. Brown told everyone to get

off of her and yelled that someone should help her.

      Defendant, who was in the tenth grade, had seen his sister

arguing with Ms. Andrews       earlier that morning.           However, he

continued on his way to class after seeing that nothing was

going to come of the confrontation between the two young women.

However, a classmate got his attention, after which he dropped

his book bag in the math building and returned to the area in

which the confrontation had occurred.             As he did so, Defendant

heard his sister screaming for help and telling people to get

off of her.

      Although Defendant noticed that Officer Blalock was wearing

a police uniform and was familiar with the uniforms worn by the

school’s security personnel, Defendant’s attention was focused

on the fact that there were three men on top of his sister.                As

a result, in order to protect his sister, Defendant approached

Mr.   Robbins   and   hit   him.     At    that    point,    Defendant    was

restrained from behind and taken into custody.

                        B. Procedural History

      On   22   September   2009,    a    magistrate’s      order   charging

Defendant with carrying a concealed weapon was issued.                   On 7

December 2009, the Mecklenburg County grand jury returned bills
                                         -8-
of    indictment    charging     Defendant        with      carrying     a    concealed

weapon and assault inflicting serious bodily injury.                                On 27

September    2010,     Defendant        filed    a    motion     seeking       to    have

evidence seized from his person and his book bag suppressed.

Although    Plaintiff’s        numerous         violations      of     the     relevant

provisions of the North Carolina Rules of Appellate Procedure

made our review of his challenges to the trial court’s order

unnecessarily       difficult,     we     decline      to     dismiss     Plaintiff’s

appeal given our strong preference for deciding cases on the

merits rather than on procedural grounds.                   On 25 September 2012,

the State filed a motion seeking to have the offenses with which

Defendant had been charged joined for trial.

       The charges against Defendant came on for trial before the

trial court and a jury at the 25 September 2012 criminal session

of the Mecklenburg County Superior Court.                      At the beginning of

the trial proceedings, the trial court held a hearing concerning

the    issues   raised      by   Defendant’s           suppression        motion      and

announced    that     Defendant’s        motion       should     be    denied.         In

addition, the trial court allowed the State’s joinder motion

over    Defendant’s    objection.          On     1    October       2012,    the    jury

returned    verdicts    convicting        Defendant      of     assault      inflicting

serious bodily injury and carrying a concealed weapon.                              On 16

October     2012,     the    trial       court        consolidated           Defendant’s
                                            -9-
convictions          for     judgment      and    ordered    that     Defendant       be

imprisoned for a term of 15 to 18 months.                        Defendant noted an

appeal to this Court from the trial court’s judgment.

                                 II. Legal Analysis

                                A. Motion to Suppress

         In   his    first    challenge     to    the    trial    court’s     judgment,

Defendant contends that the trial court erred by denying his

motion to suppress the evidence that had been seized from his

person and his book bag and allowing the admission of evidence

concerning      the        screwdrivers    that    were    discovered       during   the

search of his book bag.                  More specifically, Defendant argues

that Mr. Kline did not have any justification for searching his

book bag, thereby establishing that the screwdrivers were seized

in violation of his state and federal constitutional rights to

be free from unreasonable searches and seizures.                     We do not find

Defendant’s argument persuasive.

                                1. Standard of Review

         Appellate review of a defendant’s challenge to the denial

of   a    suppression        motion   is    “strictly     limited    to     determining

whether       the    trial     judge’s     underlying     findings     of     fact   are

supported       by    competent       evidence,     in    which     event    they    are

conclusively         binding     on     appeal,    and    whether     those     factual

findings in turn support the judge’s ultimate conclusions of
                                        -10-
law.”     State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619

(1982).        Findings of fact that have not been “challenged on

appeal . . . are deemed to be supported by competent evidence

and are binding on appeal.”             State v. Roberson, 163 N.C. App.

129, 132, 592 S.E.2d 733, 735-36, disc. review denied, 358 N.C.

240, 594 S.E.2d 199 (2004).            As a general proposition, a “judge

must     set    forth   in    the    record    his   findings       of       facts   and

conclusions of law” in ruling on the issues raised by the making

of   a   motion    to   suppress.        N.C.    Gen.      Stat.    §    15A-977(f).

However:

               [i]f there is no material conflict in the
               evidence on voir dire, it is not error to
               admit the challenged evidence without making
               specific findings of fact, although it is
               always the better practice to find all facts
               upon which the admissibility of the evidence
               depends.    In that event, the necessary
               findings are implied from the admission of
               the challenged evidence.

State    v.    Steen,   352   N.C.    227,    237,   536   S.E.2d       1,    7   (2000)

(citations omitted) (citing State v. Ladd, 308 N.C. 272, 278,

302 S.E.2d 164, 168-69 (1983); State v. Phillips, 300 N.C. 678,

685, 268 S.E.2d 452, 457 (1980); State v. Riddick, 291 N.C. 399,

408-409, 230 S.E.2d 506, 512-13 (1976); State v. Biggs, 289 N.C.

522, 530, 223 S.E.2d 371, 376 (1976); State v. Whitley, 288 N.C.

106, 110, 215 S.E.2d 568, 571 (1975)), cert. denied, 531 U.S.

1167, 121 S. Ct. 1131, 148 L. Ed. 2d 997 (2001).                             “The trial
                                               -11-
court’s    conclusions         of    law       .    .    .     are    fully       reviewable         on

appeal.”        State v. Hughes, 353 N.C. 200, 208, 539 S.E.2d 625,

631 (2000).

                 2. Validity of the Trial Court’s Decision

      According         to    Defendant,           the        fact      that      he    had       been

handcuffed and taken into custody at the time that his book bag

was searched precluded Mr. Kline from having the right to search

his book bag.          More specifically, Defendant contends that, since

he could not have obtained access to the book bag and since

there was no evidence that he had utilized any sort of weapon

during his attack on Mr. Robbins, Mr. Kline had no valid basis

for   searching         his   book     bag         and        seizing       the   screwdrivers.

Although        the    record       supports            the     factual        predicate           that

underlies Defendant’s argument, we are not persuaded that the

search     of     Defendant’s        book          bag       and     the     seizure         of    the

screwdrivers violated his state and federal constitutional right

to be free from unreasonable searches and seizures.

      According         to      well-established                   principles          of     Fourth

Amendment       jurisprudence,        “school           officials          need   not       obtain    a

warrant     before       searching         a       student           who     is    under          their

authority.”           N.J. v. T. L. O., 469 U.S. 325, 340, 105 S. Ct.

733, 742, 83 L. Ed. 2d 720, 734 (1985).                                    In other words, an

analysis of the lawfulness of the search of a student or his
                                                -12-
property conducted by school officials on school premises “does

not require strict adherence to the requirement that searches be

based    on    probable       cause       to    believe       that    the    subject         of   the

search has violated or is violating the law”;                                    instead,         “the

legality of a search of a student should depend simply on the

reasonableness,            under    all      the    circumstances,          of   the     search.”

Id. at 341, 105 S. Ct. at 742, 83 L. Ed. 2d at 734.                                     In making

the     required    reasonableness                 determination,         reviewing          courts

should determine first, whether the search was justified at its

inception and second, whether the scope of the search that was

actually      conducted          was      reasonably          related       to    the     initial

justification for the search in question.                             Id. at 341, 105 S.

Ct.     at    742-43,       83     L.     Ed.      2d    at    734.         “Under       ordinary

circumstances,         a    search      of     a   student       by   a   teacher       or    other

school official will be ‘justified at its inception’ when there

are reasonable grounds for suspecting that the search will turn

up evidence that the student has violated or is violating either

the law or the rules of the school.”                          Id. at 341-42, 105 S. Ct.

at 743, 83 L. Ed. 2d at 734-35.

      In his brief, Defendant places substantial reliance on the

language quoted in the preceding paragraph, arguing that school

officials had no reasonable basis for searching his book bag

given    that    the       record       did     not     reveal    the     existence       of      any
                                            -13-
connection between his assault on Mr. Robbins and the contents

of his book bag.            Although Defendant is correct in noting the

absence of any connection between his assault upon Mr. Robbins

and the contents of his book bag, the argument that Defendant

has made in reliance upon that fact overlooks the undisputed

evidence that, instead of opening Defendant’s book bag in the

hope of finding something that could be used in prosecuting

Defendant for assaulting Mr. Robbins, Mr. Kline “opened one to

see whose it was.”           We have no hesitation in concluding that Mr.

Kline    acted      reasonably    given          that    a   number     of    unidentified

jackets and book bags had been left on school property after the

incident,     which    occurred       before       a    crowd    of    students,     during

which one student assaulted a school security associate and two

students      had    been    placed     under          arrest.        Assuming,     without

necessarily         deciding,        that        Defendant       had     a      reasonable

expectation of privacy in the book bag that he abandoned prior

to   assaulting      Mr.     Robbins,       school       officials      clearly     had   an

interest in identifying the owners of the jackets and book bags

that had been left behind in the aftermath of the incident in

question in order to ensure that these items were returned to

their    rightful      owners    and        to    protect       the    property     in    the

interim.      As a result, Mr. Kline did not act in an unreasonable

manner   at    the    time    that    he     opened      Defendant’s         book   bag   and
                                     -14-
discovered    the   presence   of    a     screwdriver    with    an   unusually

wrapped handle.

       The result that we reach in this instance is similar to

that which we reached in State v. Francum, 39 N.C. App. 429,

430, 250 S.E.2d 705, 706 (1979), in which the defendant, who had

been    involved    in   a   serious       motor   vehicle       accident,    was

transported to the hospital.         After arriving at the scene of the

accident, an officer opened a plastic bag and discovered the

presence of unlawful controlled substances.               Id. at 430-31, 250

S.E.2d at 706.        After noting that the officer did not have

probable cause to believe that the defendant had committed a

crime   or   that   evidence   of    the    defendant’s    commission        of   a

criminal offense would be           discovered in the plastic bag, we

concluded that a reasonableness standard should be utilized in

evaluating   the    validity   of    the    defendant’s    challenge     to   the

search of the bag and the seizure of the drugs, id. at 431-32,

250 S.E.2d at 706-07; analogized the officer’s decision to open

the plastic bag to an inventory search; and determined that the

officer acted reasonably in light of the fact that the “primary

justification for such a limited intrusion by the police is that

of safeguarding the individual’s property from loss or theft,”

the fact that “there ha[d] been no contention that the procedure

was a pretext for concealing an investigatory police motive,”
                                           -15-
and the fact that “[i]t was reasonable for the officer to see

that the personal effects in the automobile were not lost and

were secured prior to the towing of the automobile.”                              Id. at

433-34, 250 S.E.2d at 708.

       As was the case in Francum, the record contains no evidence

tending to suggest that Mr. Kline searched Defendant’s book bag

for the purpose of            investigating the commission of a crime.

Instead, the undisputed record evidence indicates that Mr. Kline

opened Defendant’s book bag for the purpose of ascertaining the

identity of the owner and protecting the owner’s property.                              The

fact   that    Mr.      Kline      may   have     had     reason   to     believe      that

Defendant owned the book bag in question before opening it has

no bearing on the validity of Mr. Kline’s conduct given that he

was entitled to make the required ownership determination for

himself rather than being forced to rely on information provided

by   others.       In   our     view,    Mr.      Kline   would    have    been     acting

unreasonably in the event that he had allowed the book bags and

jackets    found     on    the     scene     of    the    confrontation      involving

Defendant, Ms. Brown, Ms. Andrews, Officer Blalock, and school

security      personnel       to    remain      lying      on   the     ground    in    an

unprotected position rather than taking them into the possession

of school officials, opening them up for the purpose of ensuring

that the owners of the jackets and book bags in question had
                                          -16-
been correctly identified, and ensuring that the jackets and

book bags could be safely stored until they could be returned to

their rightful owners.               As a result, we have no difficulty in

concluding    that       the    opening      of    Defendant’s     book   bag,     the

subsequent delivery of that book bag to Officer Blalock, and the

seizure of the screwdrivers from the book bag did not violate

Defendant’s   right       to    be    free   from      unreasonable   searches     and

seizures.

      In seeking to persuade us to reach a different result,

Defendant argues, among other things, that the scope of the

search of his book bag was unreasonable given that Mr. Kline had

to dig through his book bag to find the screwdriver and that Mr.

Kline could have easily identified the owner of the book bag had

he contented himself with examining the numerous documents that

the book bag contained.               We are not persuaded by Defendant’s

argument that the scope of the search of the book bag conducted

by   Mr.   Kline    was    an    unreasonable          one,   however,    given    the

complete absence of any evidence tending to show that Mr. Kline

either rummaged through Defendant’s bag in search of contraband

or   overlooked     any    identifying        documents       in   advance   of    the

discovery    of    the    screwdriver.            On   the    contrary,   Mr.     Kline

testified that he “located [the screwdriver] almost immediately

after opening the bag.”               As a result, given our inability to
                                         -17-
accept Defendant’s argument that Mr. Kline searched Defendant’s

book bag in an unreasonable manner, we hold that the trial court

did not err by denying Defendant’s suppression motion.

                  B. Ineffective Assistance of Counsel

    Secondly,         Defendant       contends      that    his    trial     counsel

provided him with constitutionally deficient representation by

failing   to    renew     his   motion      to   sever    the   trial   of   the   two

charges that had been lodged against him.                       More specifically,

Defendant      contends    that,      had   his    trial    counsel     renewed    his

severance motion, either that motion would have been allowed or

the trial court’s joinder motion would have been reversed on

appeal.        Once   again,     we    do    not   find    Defendant’s       argument

persuasive.

            To   establish   ineffective  assistance  of
            counsel, defendant must satisfy a two-prong
            test . . . . Under this two-prong test, the
            defendant must first show that counsel’s
            performance fell below an objective standard
            of reasonableness as defined by professional
            norms.   This means that defendant must show
            that his attorney made errors so serious
            that counsel was not functioning as the
            “counsel” guaranteed the defendant by the
            Sixth Amendment.     Second, once defendant
            satisfies the first prong, he must show that
            the error committed was so serious that a
            reasonable probability exists that the trial
            result would have been different absent the
            error.

State v. Lee, 348 N.C. 474, 491, 501 S.E.2d 334, 345 (1998)

(citations and quotation marks omitted) (citing Strickland v.
                                           -18-
Washington, 466 U.S. 668, 695, 104 S. Ct. 2052, 2068, 80 L. Ed.

2d 674, 698 (1984)) (quoting State v. Braswell, 312 N.C. 553,

562, 324 S.E.2d 241, 248 (1985)).                  As the United States Supreme

Court has stated, “a court need not determine whether counsel’s

performance       was    deficient         before       examining        the     prejudice

suffered    by     the     defendant        as     a     result     of     the     alleged

deficiencies,” so that, “[i]f it is easier to dispose of an

ineffectiveness         claim    on   the    ground       of     lack    of     sufficient

prejudice,” “that course should be followed.”                           Strickland, 466

U.S. at 697, 104 S. Ct. 2069, 80 L. Ed. 2d 699-700.                            As a result

of the fact that Defendant’s ineffective assistance claim hinges

on   the   assertion      that    his      trial       counsel    provided       him   with

deficient    representation           by    failing      to    renew     his     severance

motion, Defendant must demonstrate that, had his trial counsel

renewed his severance motion, the trial court would have been

required to sever the trial of the offenses that Defendant was

charged    with    having       committed     in       order   to   obtain       appellate

relief from the trial court’s judgment.2

      2
      According to well-established North Carolina law, an
ineffective assistance of counsel claim “brought on direct
review will be decided on the merits when the cold record
reveals that no further investigation is required, i.e., claims
that may be developed and argued without such ancillary
procedures as the appointment of investigators or an evidentiary
hearing,” with any ineffective assistance claim having been
“prematurely asserted on direct appeal” to be dismissed “without
prejudice to the defendant’s right to reassert them during a
                                  -19-
      “When [a] defendant objects to joinder or moves to sever,

the trial court must . . . determine whether the offenses are so

separate in time and place and so distinct in circumstances as

to   render    consolidation   unjust   and   prejudicial.”    State   v.

White, 87 N.C. App. 311, 324, 361 S.E.2d 301, 308 (1987), aff’d

in part, rev’d in part on other grounds, 322 N.C. 770, 370

S.E.2d 390, (1988), cert. denied, 488 U.S. 958, 109 S. Ct. 399,

102 L. Ed. 2d 112 (1990).      In making this determination:

              a two-step analysis is required for all
              joinder inquiries.   First, the two offenses
              must   have  some   sort   of   transactional
              connection. State v. Corbett, 309 N.C. 382,
              387, 307 S.E.2d 139, 143 (1983).      Whether
              such a connection exists is a question of
              law, fully reviewable on appeal.     State v.
              Holmes, 120 N.C. App. 54, 61, 460 S.E.2d
              915, 920, disc. review denied, 342 N.C. 416,
              465 S.E.2d 545 (1995). If such a connection
              exists, consideration then must be given as
              to “whether the accused can receive a fair
              hearing on more than one charge at the same
              trial,” i.e., whether consolidation “hinders
              or deprives the accused of his ability to
              present his defense.”    State v. Silva, 304
              N.C. 122, 126, 282 S.E.2d 449, 452 (1981).
              This second part is addressed to the sound
              discretion of the trial judge and is not

subsequent [motion for appropriate relief] proceeding.”    State
v. Fair, 354 N.C. 131, 166-67, 557 S.E.2d 500, 524-25 (2001)
(citations omitted), cert. denied, 535 U.S. 1114, 122 S. Ct.
2332, 153 L. Ed. 2d 162 (2002). As a result of our belief that
the extent to which Defendant was prejudiced by the failure of
his trial counsel to renew his severance motion as required by
N.C. Gen. Stat. § 15A-927(a)(2) can be properly determined by
examining the record developed at trial, we will address the
merits of Defendant’s ineffective assistance of counsel claim in
this opinion.
                                         -20-
            reviewable on appeal absent a manifest abuse
            of that discretion.    Holmes, 120 N.C. App.
            at 62, 460 S.E.2d at 920.

State v. Montford, 137 N.C. App. 495, 498, 529 S.E.2d 247, 250,

cert denied, 353 N.C. 275, 546 S.E.2d 386 (2000).                             The factors

to   be   considered        in     determining        whether          a    transactional

connection between two offenses exists “include:                           (1) the nature

of the offenses charged; (2) any commonality of facts between

the offenses; (3) the lapse of time between the offenses; and

(4) the unique circumstances of each case.”                          Id. at N.C. App.

498-99, 529 S.E.2d at 250.

     According    to        N.C.    Gen.      Stat.        §    15A-927(a)(1),           “[a]

defendant’s motion for severance of offenses must be made before

trial.”     “If a defendant’s pretrial motion for severance is

overruled, he may renew the motion on the same grounds before or

at the close of all the evidence”; however, “[a]ny right to

severance is waived by failure to renew the motion.”                             N.C. Gen.

Stat. § 15A-927(a)(2).             As a result, by failing to renew his

severance   motion     at    the    conclusion        of       all   of    the   evidence,

Defendant   waived     the       right   to   challenge          the       denial   of   his

severance motion on appeal.              State v. McDonald, 163 N.C. App.

458, 463-64, 593 S.E.2d 793, 797 (citing State v. Agubata, 92

N.C. App. 651, 660-61, 375 S.E.2d 702, 708 (1989)) (stating that

“[t]his Court has held that failure to renew a motion to sever
                                          -21-
as required by [N.C. Gen. Stat.] § 15A-927(a)(2) waives any

right to severance and that on appeal the Court is limited to

reviewing    whether     the      trial    court     abused       its    discretion       in

ordering joinder at the time of the trial court’s decision to

join”),    disc.    review      denied,     358     N.C.    548,       599    S.E.2d     910

(2004).

      In his brief before this Court, Defendant argues that the

record     does    not   show      the     existence       of     any     transactional

connection    between     the     two     offenses       with    which       he   had    been

charged sufficient to support the joinder of those offenses for

trial.     Although the offenses that Defendant was charged with

committing are admittedly somewhat dissimilar, an analysis of

the other relevant factors demonstrates the existence of the

transactional      connection       necessary       to    permit        joinder     of   the

assault     inflicting       serious       bodily        injury    and        carrying     a

concealed weapon charges.            Only a short period of time elapsed

between Defendant’s assault upon Mr. Robbins and the discovery

of   the   screwdrivers      in    Defendant’s       book       bag.      In      addition,

Defendant’s assault upon Mr. Robbins led to the search of his

book bag and the discovery of the screwdrivers in that location.

Had Defendant not assaulted Mr. Robbins, his book bag would have

never been discarded, found, and searched.                         In light of this

fact, we are at a loss to understand how the State could have
                                       -22-
explained     the   process     that    led     to     the    discovery     of    the

screwdrivers in Defendant’s book bag without presenting evidence

concerning Defendant’s assault upon Mr. Robbins.                    As a result,

we   have     no    hesitancy     in   concluding        that     the     requisite

transactional connection existed between the two offenses with

which   Defendant     was   charged    to     permit    the    joinder    of     those

offenses for trial.

     In addition, we are not persuaded that the joinder of the

assault     inflicting      serious    bodily        injury    charge     with    the

carrying a concealed weapon charge for trial raised a serious

question “as to ‘whether the accused [could have] receive[d] a

fair hearing on more than one charge at the same trial,’ i.e.,

whether consolidation ‘hinder[ed] or deprive[d] the accused of

his ability to present his defense.’”                  Montford, 137 N.C. App.

at 498, 529 S.E.2d at 250 (quoting Silva, 304 N.C. at 126, 282

S.E.2d at 452).         In attempting to persuade us that the joinder

of the two charges unfairly hindered his defense and that a

renewed     severance    motion   would     have      been    allowed,    Defendant

points to the State’s pretrial statement to the effect that it

intended to use the discovery of the screwdrivers to rebut any

evidence that Defendant presented, including his contention that

he lawfully acted in the defense of another at the time that he

assaulted Mr. Robbins.        Assuming, without in any way concluding,
                                           -23-
that the State intended to use the discovery of the screwdrivers

to rebut Defendant’s contention that he acted in lawful defense

of another, we are unable to see how a decision to sever the

trial    of    the     assault    inflicting           serious    bodily    injury    and

carrying a concealed weapon charges would have had any impact on

the State’s ability to use the discovery of the screwdrivers to

rebut Defendant’s contention.                Instead, the State’s ability to

use     the    evidence    in     question        in    the   manner    described      in

Defendant’s brief would have been the same under the applicable

evidentiary principles regardless of the extent to which the two

charges at issue here were joined for trial or severed.                              As a

result, given that the record does not provide any basis for

believing       that     either    the     trial        court’s     original    joinder

decision      was    incorrect    or     that     anything       occurred   during    the

course of Defendant’s trial that tends to suggest that a renewed

severance motion would have been successful, we conclude that

Defendant was not prejudiced by his trial counsel’s failure to

renew his severance motion as required by N.C. Gen. Stat. § 15A-

927(a)(2) and that he is not entitled to relief from the trial

court’s       judgment    based     upon     the       ineffective     assistance      of

counsel claim asserted in his brief.

                                  III. Conclusion
                              -24-
    Thus, for the reasons set forth above, we conclude that

neither of Defendant’s challenges to the trial court’s judgment

have any merit.   As a result, the trial court’s judgment should,

and thereby does, remain undisturbed.

    NO ERROR.

    Judges GEER and STEPHENS concur.

    Report per Rule 30(e).